There were two appeals taken in the above-entitled case, both by plaintiff; to wit, (a) one, under our No. 26009, from a judgment, rendered March 28th, 1923, dissolving with damages an attachment taken out by plaintiff; (b) the other, under our No. 26227, from a judgment, rendered June 27, 1923, sustaining an exception of no cause of action dismissing plaintiff's suit. Which appeals were consolidated, and were both disposed of by our opinion and decree herein handed down on March 2, 1925.
Plaintiff has applied for a rehearing as to the judgment ofMarch 28th; and defendant has applied for a rehearing as to the judgment of June 27th.
There is no merit in either application.
Our attention is called to the fact that the opinion and decree both designate the judgment *Page 183 
of June 27th as the first judgment, and that of March 28th as thesecond judgment; whereas, it is said, the reverse would be correct, and some confusion may result.
It is true that in chronological order, the judgment of March28th is the first, and that of June 27th, is the second. On the other hand, in the order in which said appeals were consideredand disposed of by this court, the judgment of June 27th wasfirst and that of March 28th was second.
But there is, and can be, no possible confusion as to which of said two judgments was affirmed and which reversed. So that there is no occasion for correcting the alleged clerical error; which, however (if need there were for correction), might be done without granting a rehearing. See American Nat. Bank v. Reclamation Oil Producing Co., 156 La. 652, 660, 101 So. 10, 12; and authorities there cited.
I recommend that both applications be denied.